Title: To Benjamin Franklin from the Comtesse de Golowkin: Two Letters, [after 23 October 1783]
From: Golowkin, Wilhelmina von Mosheim, comtesse de
To: Franklin, Benjamin


          
            [after October 23, 1783]
          
          
            I.
            
              à Paris, rue Basse du Rempart. Nro. 15.
            
            Je ne suis arriveè à Paris, mon cher et bon Papa, qu’avant hier au soir, j’ai fait un sèjour de trois Semaines à St. Germain, ou je me suis plû extremement, nous avons bien parlè de vous, mon Papa, et vous avès là, comme partout ailleurs de bons amis, et de Zêlès

admirateurs. Au premier jour, vous me verrès arriver chez vous, en Globe, à moins que je ne prefère de marcher sur la rivière, sans me mouiller les Souliers, c’est le Siècle des miracles, il ne faut plus douter de rien.
            Je vous suplie, mon cher Papa, de vouloir bien me prêter pour 24 heures, le dernier Volume des Transactions Philosophiques, de l’academie de Londres, ou il y à le Mèmoire du Chevalier Hamilton sur le tremblement de Terre, de la Calabre, je vous en aurai la plus grande obligation, et vous le rapport[erai] tout de suite, car je compte au plutôt venir vous embrasser et [vous] dire que je vous aime [avec(?)] tout mon Coeur.
            
              La [torn]
            
          
          
            Addressed: à Monsieur / Monsieur le Docteur Francklin / à Passÿ
          
          
            II.
            Vous êtes bien aimable, mon cher Papa et je vous remercie un million de fois de vos bontès, vous voÿès mon exactitude à vous renvoÿer le Livre, malheureusement ce n’est point celui que je dèsire d’avoir, et que je vous suplie mon bon Papa, de vouloir bien me renvoÿer en place de celui ci; c’est à dire
            Philoso: Trans: Vol. LXXIII. for the Year 1783. Part. 1.
            Aÿès la bontè mon aimable et cher Papa de faire remettre le susdit Volume, à la personne qui rapporte celui ci— Je suis bien impatiante d’aller vous embrasser et de vous dire que je vous aime bien tendrement.
            
              C. Golofkin
            
          
         
          Addressed: à Monsieur / Monsieur le Docteur Francklin / a Passy
        